    Case: 1:19-cv-03892 Document #: 56 Filed: 07/17/20 Page 1 of 30 PageID #:296




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 Timothy C. Moore #M-39367,                       )
                                                  )   Case No. 19-cv-3892
                       Plaintiff,                 )   Judge Sara L. Ellis
        v.                                        )
                                                  )
 Walter Nicholson et al.,                         )
                                                  )
                        Defendant(s).             )
                                                  )


                              FIRST AMENDED COMPLAINT

       Timothy C. Moore (IDOC No. M-39367), by and through his attorneys,

Bartlit Beck LLP, brings this action against Defendants Walter Nicholson, Nathan Shepherd,

Cynthia Harris, Anna McBee, Susan Lyday, Dr. Christian Okezie, Dr. Marlene Henze, LaTanya

Williams, Dawn Cetta, Lidia Lewandowska, and Wexford Health Sources, Inc.

                                        INTRODUCTION

       1.      In June 2018, Timothy Moore’s cell in the D-Unit at Stateville Correctional

Center was littered with cockroaches. In response to a memo from Stateville’s warden that

inmates could request exterminator services if they have cockroaches inside their cell,

Mr. Moore immediately asked a Stateville correctional officer to send an exterminator to his cell.

       2.      A few weeks later, after Mr. Moore’s request to the correctional officer went

unheeded, Mr. Moore wrote to the warden directly to request that his cell be exterminated.

Getting no response, Mr. Moore again asked the same correctional officer to ensure his cell was

exterminated. All of his requests were ignored.
    Case: 1:19-cv-03892 Document #: 56 Filed: 07/17/20 Page 2 of 30 PageID #:297




        3.     On July 18, 2018, while Mr. Moore slept, a cockroach crawled inside his right ear

and burrowed itself into his ear canal. Two days later, a Wexford Health Sources employee

flushed the cockroach from Mr. Moore’s ear. Mr. Moore was not provided with any medication

at this time. Instead, he was told to obtain earplugs to ward off future cockroaches, and sent on

his way.

        4.     Over the next several months, Mr. Moore suffered from ear pain, blurred and

double vision, dizziness, and progressive hearing loss. He complained to Stateville’s medical

personnel time and again about these conditions. But just as Mr. Moore’s requests to have his

cell exterminated were ignored, so too were his pleas for medical care. It was not until

February 2019 that Mr. Moore received a hearing test, and despite the alarming results indicating

near complete hearing loss, he was forced to wait another four months before he saw a hearing

specialist.

        5.     As a result of the Illinois Department of Corrections Defendants’ failure to

provide constitutionally adequate living conditions, and the Wexford Health Sources

Defendants’ failure to provide constitutionally adequate and Illinois state law compliant medical

care, Mr. Moore has endured pain and suffering, emotional trauma, and near-total hearing loss.

                                JURISDICTION AND VENUE

        6.     Mr. Moore brings his federal civil rights claims pursuant to 42 U.S.C. § 1983 and

the Eighth and Fourteenth Amendments to the United States Constitution. This Court has

subject matter jurisdiction over these claims pursuant to 28 U.S.C. §§ 1331 and 1343(a). This

Court has subject-matter jurisdiction over Mr. Moore’s state law claims under 28 U.S.C. § 1367.




                                                2
    Case: 1:19-cv-03892 Document #: 56 Filed: 07/17/20 Page 3 of 30 PageID #:298




        7.        Venue is proper in this district under 28 U.S.C. § 1391(b)(2). A substantial

portion of the events giving rise to Mr. Moore’s claims occurred in this district, and on

information and belief, one or more of the Defendants are residents of this district.

                                              PARTIES

        8.        Plaintiff Timothy C. Moore is in the custody of the Illinois Department of

Corrections (“IDOC”), and at all times relevant to the facts and claims alleged in this First

Amended Complaint, Mr. Moore was incarcerated at Stateville Correctional Center

(“Stateville”).

        9.        Defendant Walter Nicholson (“Warden Nicholson”) was at all times relevant to

the facts and claims alleged in this First Amended Complaint applicable to Mr. Nicholson the

warden at Stateville. As warden, Mr. Nicholson was responsible for the health and safety of the

inmates in his custody at Stateville. Warden Nicholson is sued in his individual capacity.

        10.       Defendant Nathan Shepherd (“CO Shepherd”) was at all times relevant to the

facts and claims alleged in this First Amended Complaint a correctional officer at Stateville.

Because Mr. Moore personally solicited CO Shepherd’s assistance in remedying the cockroach

infestation in his cell, CO Shepherd was responsible for the dangerous condition of Mr. Moore’s

cell. CO Shepherd is sued in his individual capacity.

        11.       Defendant Anna McBee (“Grievance Officer McBee”) was at all times relevant to

the facts and claims alleged in this First Amended Complaint a grievance officer at Stateville.

Because Grievance Officer McBee personally evaluated multiple of Mr. Moore’s grievances

regarding his unsanitary living conditions and inadequate medical care and had the opportunity

and authority to intervene to ameliorate either or both, Grievance Officer McBee was responsible




                                                   3
    Case: 1:19-cv-03892 Document #: 56 Filed: 07/17/20 Page 4 of 30 PageID #:299




for the injuries Mr. Moore suffered as a result of her inaction. Grievance Officer McBee is sued

in her individual capacity.

        12.    Defendant Susan Lyday (“Grievance Officer Lyday”) was at all times relevant to

the facts and claims alleged in this First Amended Complaint a grievance officer at Stateville.

Because Grievance Officer Lyday personally evaluated multiple of Mr. Moore’s grievances

regarding his unsanitary living conditions and inadequate medical care and had the opportunity

and authority to intervene to ameliorate either or both, Grievance Officer Lyday was responsible

for the injuries Mr. Moore suffered as a result of her inaction. Grievance Officer Lyday is sued

in her individual capacity.

        13.    Defendant Cynthia Harris (“Counselor Harris”) was at all times relevant to the

facts and claims alleged in this First Amended Complaint a correctional counselor at Stateville.

Because Counselor Harris personally evaluated multiple of Mr. Moore’s grievances regarding his

unsanitary living conditions and inadequate medical care and had the opportunity and authority

to intervene to ameliorate either or both, Counselor Harris was responsible for the injuries

Mr. Moore suffered as a result of her inaction. Counselor Harris is sued in her individual

capacity.

        14.    Defendant Wexford Health Sources, Inc. (“Wexford”) is a corporation formed

under the laws of the state of Florida with its principal place of business in Pittsburgh,

Pennsylvania. At all times relevant to the facts and claims alleged in this First Amended

Complaint, Wexford had a contractual relationship with the IDOC pursuant to which Wexford

was responsible for providing healthcare services to inmates at IDOC facilities. As an IDOC

agent exercising delegated governmental functions, Wexford is a state actor under 42 U.S.C. §

1983.




                                                  4
    Case: 1:19-cv-03892 Document #: 56 Filed: 07/17/20 Page 5 of 30 PageID #:300




       15.     Defendant Nurse Dawn Cetta (“Nurse Cetta”) is a nurse employed by Wexford.

At all times relevant to the facts and claims alleged in this First Amended Complaint, Nurse

Cetta served as a nurse at Stateville. Because of Mr. Moore’s status as an inmate at Stateville,

Nurse Cetta was responsible for Mr. Moore’s medical care. Nurse Cetta is sued in her individual

capacity.

       16.     Defendant Nurse Lidia Lewandowska (“Nurse Lewandowska”) is a nurse

employed by Wexford. At all times relevant to the facts and claims alleged in this First

Amended Complaint, Nurse Lewandowska served as a nurse at Stateville. Because of

Mr. Moore’s status as an inmate at Stateville, Nurse Lewandowska was responsible for

Mr. Moore’s medical care. Nurse Lewandowska is sued in her individual capacity.

       17.     Defendant Physician Assistant LaTanya Williams (“PA Williams”) is a physician

assistant employed by Wexford. At all times relevant to the facts and claims alleged in this First

Amended Complaint, PA Williams served as a physician assistant at Stateville. Because of

Mr. Moore’s status as an inmate at Stateville, PA Williams was responsible for Mr. Moore’s

medical care. PA Williams is sued in her individual capacity.

       18.     Dr. Christian Okezie is a doctor employed by Wexford. At all times relevant to

the facts and claims alleged in this First Amended Complaint, Dr. Okezie served as the acting

Medical Director at Stateville. Because of Mr. Moore’s status as an inmate at Stateville, Dr.

Okezie was responsible for Mr. Moore’s medical care. Dr. Okezie is sued in his individual

capacity.

       19.     Dr. Marlene Henze is a doctor employed by Wexford. At all times relevant to the

facts and claims alleged in this First Amended Complaint, Dr. Henze served as a doctor at




                                                5
   Case: 1:19-cv-03892 Document #: 56 Filed: 07/17/20 Page 6 of 30 PageID #:301




Stateville. Because of Mr. Moore’s status as an inmate at Stateville, Dr. Henze was responsible

for Mr. Moore’s medical care. Dr. Henze is sued in her individual capacity.

                                 FACTUAL ALLEGATIONS

                         A Cockroach Crawls Into Mr. Moore’s Ear

       20.     Ever since Mr. Moore moved to Cell 538 in Stateville’s Delta Unit (or “D-

House”) on May 18, 2017, he has spotted cockroaches in his cell. Mr. Moore would often find

cockroaches crawling underneath, alongside, and in his bed.

       21.     The infestation was so pervasive that Mr. Moore always felt as if something was

crawling on him. He struggled to fall asleep at night, kept awake by the fear that cockroaches

would crawl over him in his sleep. Disgusted by the pests—and hearing reports from fellow

inmates of cockroaches crawling inside mouths, nostrils, and ears—Mr. Moore asked CO

Shepherd to request extermination services for Mr. Moore’s cell. CO Shepherd told Mr. Moore

that he would put in a work order to have Mr. Moore’s cell exterminated.

       22.     A few weeks passed and no exterminator appeared. Thus, on July 4, 2018,

Mr. Moore wrote Warden Nicholson to reiterate his plea for an exterminator. Not content to wait

on a response from the warden, Mr. Moore also renewed his request to CO Shepherd several

more times in July alone. CO Shepherd informed Mr. Moore that he had put in the work order to

have Mr. Moore’s cell exterminated.

       23.     Mr. Moore was far from the first inmate at Stateville besieged by cockroaches.

The prison’s infestation has spurred myriad lawsuits:

               a. Davis v. Williams, 216 F. Supp. 3d 900, 904 (N.D. Ill. 2016) (Stateville
                  inmate alleging that two cockroaches had to be flushed from his ear)

               b. Curry v. Pfister, No. 17 C 2052, 2019 WL 3801722, at *2 (N.D. Ill. Aug. 12,
                  2019) (Stateville inmate had cockroach flushed from his ear)




                                                6
      Case: 1:19-cv-03892 Document #: 56 Filed: 07/17/20 Page 7 of 30 PageID #:302




               c. Gray v. Hardy, 826 F.3d 1000, 1003–04 (7th Cir. 2016) (“[Stateville inmate]
                  sees cockroaches at least every other day, and sometimes as often as every
                  few minutes.”)

               d. Boclair v. Godinez, No. 13 C 08630, 2017 WL 1427069, at *2 (N.D. Ill. Apr.
                  21, 2017 (a “massive cockroach infestation in his [Stateville] F-House cell.”)

               e. Scott v. Pinas, No. 14 C 6547, 2017 WL 3979101, at *2 (N.D. Ill. Sept. 11,
                  2017) (Stateville inmate alleging that cockroach crawled inside his ear while
                  he slept)

        24.    Independent inspections corroborate these prisoner complaints. For example, in

Lippert v. Baldwin, a panel of medical experts was appointed by the court to assess whether the

IDOC was “providing health care services to the offenders in its custody that meet the minimum

constitutional standards of adequacy.” Ex. 1, Report of the 2nd Court Appointed Expert, Lippert

v. Baldwin, No. 1:10-cv-04603 (N.D. Ill. Nov. 14, 2018), ECF No. 767 (“2018 Lippert Report”),

at 2. In the experts’ visit to Stateville, they found cockroaches throughout the infirmary. Id. at

34-35, 87.

        25.    Other Stateville inspections have also noted a widespread infestation. A 2013

report by the John Howard Association of Illinois noted that “inmates reported cockroaches were

impossible to get rid of and swarmed their cells at night, even getting in their ears and wound

dressings.” Ex. 2, John Howard Association of Illinois, Monitoring Visit to Stateville

Correctional Center 2013, at 12. 1 The report found these complaints “common and credible.”

Id.

        26.    Yet despite Mr. Moore’s multiple requests for his cell to be exterminated, no

exterminator ever visited Mr. Moore’s cell—not after his first request to CO Shepherd in early




1
  This report is attached hereto as Ex. 2, and is available online at
https://static1.squarespace.com/static/5beab48285ede1f7e8102102/t/5d03e28f1e07180001daf79f
/1560535695351/Stateville+Correctional+Center+Report+2013.pdf

                                                 7
    Case: 1:19-cv-03892 Document #: 56 Filed: 07/17/20 Page 8 of 30 PageID #:303




June 2018, not after his letter to Warden Nicholson on July 4, 2018, and not after his further

requests to CO Shepherd that same month. Indeed, to date, no exterminator has sprayed the

inside of Mr. Moore’s cell.

       27.     Sometime between the night of July 18, 2018 and the morning of July 19, 2018, a

cockroach crawled into Mr. Moore’s right ear and burrowed itself in his ear canal.

       28.     Mr. Moore requested medical care on July 19, 2018, and on July 20, Nurse Cetta

flushed the cockroach from his ear. Nurse Cetta instructed Mr. Moore to obtain ear plugs; she

did not provide any further treatment or schedule Mr. Moore for follow-up care with a physician

assistant or medical doctor.

                        Defendants Ignore Mr. Moore’s Pleas for Help

       29.     On July 21, 2018, Mr. Moore filed a grievance requesting to have his cell

exterminated. Rather than ensure that Mr. Moore’s cell was exterminated—even after it was

confirmed a cockroach was flushed from his ear—Counselor Harris noted only that “[p]er the

Unit Security Staff, the units are exterminated monthly.”

       30.     Counselor Harris’s response ignored Mr. Moore’s actual complaint. Mr. Moore

needed his cell to be exterminated, not just his Unit (D-House). On information and belief, the

regular exterminator visits at Stateville do not include the spraying of individual cells; an

exterminator does not enter individual cells unless personally escorted by a Stateville

correctional officer.

       31.     Mr. Moore was told by IDOC personnel that in order to have his actual cell

exterminated, he needed to request such extermination from a correctional officer. The

correctional officer would then relay the request through the proper channels. That is why




                                                  8
    Case: 1:19-cv-03892 Document #: 56 Filed: 07/17/20 Page 9 of 30 PageID #:304




Mr. Moore had repeatedly asked CO Shepherd and Warden Nicholson to ensure his cell received

particular attention.

        32.     In the last week of July 2018, Mr. Moore began experiencing ear pain and noticed

that he was having trouble hearing out of his right ear.

        33.     On August 2, 2018, Mr. Moore put his name on the D-House sick-call list, but

was told the following morning (by a Stateville correctional officer not named in this action) that

Nurse Lewandowska had removed him from the list. So began a pattern that persisted

throughout the fall of 2018: Wexford employees either refusing to treat Mr. Moore at all, or

providing him with woefully inadequate care.

        34.     On August 3, 2018, Mr. Moore filed two separate grievances requesting medical

treatment (Nos. 5574 and 5498). He documented that his “right ear has been bothering me for

about a week now,” and specifically noted “an irritating pain and hearing loss in my right ear,”

the same ear from which a cockroach was removed two weeks prior. On August 14, 2018,

Grievance Officer McBee denied the grievances as moot because Mr. Moore “appear[ed] to be

receiving medical care at this time.” She reasoned that she lacked the “medical expertise or

authority to contradict the doctor’s/DON’s/RN’s recommendation/diagnosis.” But one need not

be a medical expert to understand that cancelling the appointment of someone in acute, infection-

like pain at the site of a recent injury constitutes a failure to provide proper medical care.

Further, Mr. Moore’s complaint was not simply that Wexford medical personnel were refusing to

treat him; it was that they were not addressing his ear pain and hearing loss, which was growing

more severe by the day.




                                                  9
   Case: 1:19-cv-03892 Document #: 56 Filed: 07/17/20 Page 10 of 30 PageID #:305




     Wexford Defendants Fail to Properly Diagnose and Treat Mr. Moore’s Condition

       35.     Mr. Moore was seen by an unidentified nurse (not named in this complaint) on

August 11, 2018. He reported that he was suffering throbbing and crushing headaches, blurry

and double vision, and ear pain in his right ear. The nurse scheduled a follow-up visit.

       36.     On August 15, 2018, Mr. Moore was seen by PA Williams; he told her that he

was experiencing sharp headaches, that his right ear hearing was muffled, and that his ear ringed

off and on. Despite having a cockroach removed from his ear just weeks earlier, PA Williams

treated Mr. Moore only for allergies and sinus congestion.

       37.     Mr. Moore’s ear pain, muffled hearing, and headaches persisted. So Mr. Moore

again signed up for medical care, which was refused “due to no provider.” When Mr. Moore

was finally seen again on September 24, 2018, he told PA Williams that he was still suffering

from a “muffled sensation” in his right ear. PA Williams concluded that the problem was

allergic rhinitis or sinusitis and prescribed Mr. Moore the antibiotic amoxicillin.

       38.     Convinced that Wexford staff was failing to take seriously his complaints of pain

and hearing loss, Mr. Moore on October 8, 2018 filed another grievance (No. 6553). He

explained that ever since the cockroach was flushed from his ear on July 20, he had been “having

difficulties hearing, coupled with pain in my right ear. I’ve been complaining to Stateville’s

medical staff over and over again, however to no avail. I’m in ‘dire’ pain!” For “relief

requested,” Mr. Moore wrote: “For Stateville’s Health Care Unit to give me the proper medical

treatment i.e., hearing test and a MRI and or send this grievant to the proper health care unit that

can tender to me grievant immediate medical attention.” Although the IDOC received this

grievance on October 12, 2018, it inexplicably did not review that grievance until January 6,

2020—15 months after Mr. Moore reiterated his complaint that Wexford medical personnel were




                                                 10
   Case: 1:19-cv-03892 Document #: 56 Filed: 07/17/20 Page 11 of 30 PageID #:306




not treating his ear pain and hearing loss. Grievance Officer Lyday denied the grievance as moot

because Mr. Moore had by then received a hearing aid for his left ear. By that point, however,

Mr. Moore had gone completely deaf in his right ear, due in part to the IDOC’s and Grievance

Officer Lyday’s inexcusable 15-month delay in responding to Mr. Moore’s grievance.

       39.     On October 10, 2018, Mr. Moore inquired when he would next see PA Williams,

and he was assured his appointment was set for October 24. But on October 24, Mr. Moore was

denied treatment “due to time constraints.”

       40.     When PA Williams actually saw Mr. Moore again on October 31, 2018, she

reported that Mr. Moore’s sinuses had improved but that his right ear hearing was still muffled.

Nonetheless, her sinusitis treatment protocol continued.

       41.     On November 26, 2018, Mr. Moore complained again of his continued hearing

loss to PA Williams, who noted that Mr. Moore “still can’t hear out of right ear.” Finally, PA

Williams referred Mr. Moore to Stateville’s medical director to discuss his hearing loss.

       42.     At various times during his visits with Wexford medical personnel in the fall of

2018, Mr. Moore reminded his treaters that his ear pain, hearing loss, and associated symptoms

began after the cockroach was removed from his ear in July 2018. He was nevertheless treated

as if these symptoms stemmed only from ordinary sinus or allergy complications.

       43.     It was not until December 19, 2018 that Mr. Moore was evaluated by a doctor.

On that date, Stateville’s Medical Director documented Mr. Moore’s severe hearing loss and

authorized an audioscope “once available.” The identity of the Medical Director is not apparent

from Mr. Moore’s medical records, but on information and belief, Mr. Moore believes it was

Dr. Okezie, Dr. Marlene Henze, or an unidentified Wexford physician.




                                                11
   Case: 1:19-cv-03892 Document #: 56 Filed: 07/17/20 Page 12 of 30 PageID #:307




       44.     On February 8, 2019—sixth months after Mr. Moore complained of ear pain and

losing his hearing—he received his first hearing test. The results were grim: Mr. Moore

registered no hearing in his right ear at two of the three frequencies tested.

       45.     On February 18, 2019, an unidentified Wexford physician ordered a collegial

review to consider whether Mr. Moore should be authorized for an off-site audiogram. A

collegial review is a process that Wexford requires before it will schedule an inmate for medical

treatment outside the prison facility. If, as here, a medical provider believes that a consult with

an outside specialist may be necessary, the provider will submit a request to Wexford. Typically,

Wexford will assign one of its out-of-state physicians or staff to review the request in

conjunction with the provider. On February 26, the collegial review approved Mr. Moore to

receive an off-site audiology evaluation.

       46.     Despite this already delayed authorization, Mr. Moore had to wait another four

months to get an off-site audiology evaluation. When Mr. Moore asked why it was taking so

long to receive the off-site care, he was told only that there was a significant backlog. His

hearing loss progressed in the interim, and his other symptoms—ear pain, vision problems, and

nausea—persisted.

       47.     On June 10, 2019, Mr. Moore was finally transferred to Ortiz Eye Associates &

Ortiz Hearing in Morris, IL. There, Hearing Instrument Specialist Matt Walk determined that

Mr. Moore’s right ear was “dead/unaidable” and his left ear had “severe loss.”

       48.     Mr. Walk explained to Mr. Moore that his hearing loss could have been prevented

had Mr. Moore received proper treatment to kill the bacteria left by the cockroach after it was

flushed from his ear. Mr. Walk further explained that that the lack of proper medical treatment is

what encouraged the development of the resistant bacteria that eventually damaged the hair cells




                                                 12
    Case: 1:19-cv-03892 Document #: 56 Filed: 07/17/20 Page 13 of 30 PageID #:308




located in Mr. Moore’s inner ear, or cochlea. Once damaged, the hair cells do not vibrate in the

appropriate way, causing the impulses to the brain to be dampened or garbled, which in turn

makes hearing comprehension difficult or impossible. Mr. Walk told Mr. Moore that this

damage was irreparable.

       49.     On information and belief, Mr. Moore appeared to suffer from one of two

debilitating conditions: Sudden Hearing Loss (or “SHL”) or Meniere’s disease. SHL typically

begins with gradual loss of hearing in one ear and is often accompanied by tinnitus (ringing in

the ears), dizziness, vertigo, or both. Mr. Moore was experiencing all these symptoms in August

2018, weeks after the cockroach was flushed from his ear. Similar symptoms indicate Meniere’s

disease, although symptoms tend to occur episodically, i.e. symptoms come and go, and hearing

loss tends to be more gradual than with SHL.

       50.     When patients present with these symptoms, the standard treatment protocol is

exactly what Mr. Moore (an inmate with zero medical training) requested in his October 8, 2018

grievance: a hearing test and MRI. 2 But Mr. Moore did not even receive a hearing test until

February 2019 or see a hearing specialist until June 2019, by which point Mr. Moore was almost

completely deaf.

       51.     To summarize, Mr. Moore began complaining of headaches, blurred vision, right

ear pain, ringing, and hearing loss almost immediately after a cockroach was flushed from that

same ear on July 20, 2018. Yet, not once over the next several months did any Wexford medical



2
 Dr. Lawrence Lusting of the Columbia University Medical Center has written about Sudden
Hearing Loss symptoms and treatment in the Merck Manual, available at
https://www.merckmanuals.com/professional/ear,-nose,-and-throat-disorders/hearing-
loss/sudden-hearing-loss#v944520. Of particular note here: “Patients should have an
audiogram, and unless the diagnosis is clearly an acute infection or drug toxicity, most clinicians
do gadolinium-enhanced MRI to diagnose inapparent causes, particularly for unilateral losses.
Patients with an acute traumatic cause also should have MRI.”


                                                13
   Case: 1:19-cv-03892 Document #: 56 Filed: 07/17/20 Page 14 of 30 PageID #:309




provider connect those symptoms to a bacteria-laden cockroach having burrowed into his ear

canal. That failure continued even after his symptoms persisted through treatment protocols for

allergies and sinusitis. It was not until November 2018 that PA Williams determined Mr. Moore

ought to see a doctor, and it was not until February 2019 that Mr. Moore’s hearing was tested.

And when he finally did see a hearing specialist in June 2019, he was deaf in one ear and nearly

deaf in the other.

                     Wexford’s Cost-Driven Care Policies and Procedures

       52.     Under its contract with the State of Illinois, Wexford must ensure that all medical

services are provided to IDOC inmates in accordance with medically accepted American

Correctional Association standards of care. On information and belief, and contrary to medically

accepted standards of care, Wexford has adopted policies or procedures that result in reduced

and delayed access to care and/or inadequate care. These policies and procedures cause

substantial delays in referring, approving, scheduling, and providing off-site medical treatment.

       53.     Wexford has a clear financial incentive to maintain policies and procedures that

inhibit inmate access to essential off-site medical care. Wexford’s contract with the state of

Illinois includes a provision, 3.1.2, which results in a reduction in Wexford’s compensation “by

an amount equal to what the State pays out for Hospital Service once Billed Charges exceed the

Annual Hospital Utilization Threshold.” See Ex. 3 at 27. Should Wexford provide more care for

inmates than its “Utilization Threshold” allows, the state of Illinois reduces the amount it pays

Wexford. Wexford thus has a clear financial incentive to minimize the amount of off-site

medical care (like the hearing examination Mr. Moore received) that it provides to inmates to

avoid exceeding the Utilization Threshold.




                                                14
   Case: 1:19-cv-03892 Document #: 56 Filed: 07/17/20 Page 15 of 30 PageID #:310




       54.     Wexford’s policies and procedures interfere with its treating providers’

independent and clinical judgment in diagnosing and treating their patients. On information and

belief, Wexford physicians lack the decisionmaking authority to order medically indicated tests

and procedures, and/or have little incentive or ability to ensure their patients’ treatment needs are

met once their cases have been referred to Wexford’s Utilization Management team.

       55.     These policies and procedures, as set forth above and as further shown below,

manifest in Wexford employees recommending off-site treatment only as a last resort and only

after the collegial review process involving multiple providers yields approval, even where it is

obvious Wexford lacks the medical expertise or equipment necessary to further treat the patient,

as was true for Mr. Moore.

       56.     Wexford has adhered to these policies and procedures notwithstanding its

knowledge that they encourage Wexford employees to provide substandard care. In 2014, a

team of experts appointed by the U.S. District Court for the Northern District of Illinois in

Lippert v. Baldwin investigated the adequacy of healthcare services at various IDOC facilities.

They reported that the process in place for identifying a need for, approving, and providing

specialty care suffered “breakdowns in almost every area,” including substantial delays in

actually providing that specialty care in the first instance. Ex. 4 at 29. The October 2018 Lippert

Report by a second court-appointed team of experts echoed the 2014 findings and declared

Wexford’s process for approving specialty care through the collegial review process a “patient

safety hazard” that should be abandoned. Ex. 1 at 10.

       57.     In addition, Wexford maintains policies and procedures that cause inadequate

staffing at IDOC facilities, including Stateville, both in terms of the number of medical personnel

Wexford staffs at any given time that are capable of providing medical services to inmates and in




                                                 15
   Case: 1:19-cv-03892 Document #: 56 Filed: 07/17/20 Page 16 of 30 PageID #:311




terms of the qualifications and expertise of that personnel. As to the quantity of staffing, on

information and belief, Wexford maintains a bare minimum of staffing at IDOC facilities,

including Stateville. According to the 2018 Lippert report, “[s]taffing is deficient, even if

[budgeted] vacancies were filled.” Id. at 12. The report continued that, in particular,

“[p]hysician staffing . . . is very poor,” noting that Wexford “could not remember the last time

there was a full physician staff.” Id. at 26. As to the quality of Wexford staff, one of the 2018

Lippert Report’s “key findings” was that Wexford “fails to hire properly credentialed and

privileged physicians,” which “significantly increases risk of harm to patients within the IDOC.”

Id. at 10.

        58.    These policies and procedures, as set forth above and as further shown below,

manifest in inmates being denied care “due to time constraints” and “due to no provider,” despite

inmates having previously scheduled appointments. Mr. Moore was told this multiple times in

2018 alone, resulting in long gaps in care during times of critical medical need. On information

and belief, these policies and procedures also can be seen in the number of times inmates are

seen by nurses and physician assistants, rather than medical doctors, even after the former fail to

succeed in treating an inmate’s medical condition, including Plaintiff’s.

        59.    Last, Wexford has failed to adopt and maintain policies and procedures that

ensure adequate supervision of its treating medical providers. The October 2018 expert report

cited above put it bluntly: “Since there is inadequate oversight by the IDOC over physicians, the

supervision of Wexford Regional Medical Directors is the only oversight of physicians.

Wexford is thereby evaluating its own performance and does this extremely poorly.” Ex. 1 at 19.

On information and belief, the Wexford Regional Medical Directors are responsible for ensuring

that direct patient care is consistent with medically accepted standards. But according to the




                                                 16
   Case: 1:19-cv-03892 Document #: 56 Filed: 07/17/20 Page 17 of 30 PageID #:312




2018 Lippert report, they do very little actual supervision: “Although the Wexford Regional

Medical Directors have a clinical supervisory role over their physicians, based on their job

descriptions we could not verify that they perform this adequately, as they perform no peer

review, mortality review, or formal written review of clinical work.” Id. at 19. The same report

later found “no evidence . . . that verifies their oversight of physicians except their statements

that they review the work of the physicians.” Id. That same lack of supervision cascades

throughout Wexford’s treaters. With respect to nurses, the report concluded that “[t]here is no

meaningful monitoring of nurse quality of care. If care is provided it is presumed to be adequate,

when it fact it may not be adequate.” Id. at 10.

       60.     These policies and procedures, as set forth above and as further shown below,

manifest in the presumption of both the IDOC and Wexford employees that an inmate’s medical

needs have been adequately addressed so long as the inmate has received treatment. These

policies and procedures are further illustrated in the unwillingness or inability of Wexford

treating providers to alter their diagnoses or treatment plans even after inmates fail to positively

respond to said diagnoses or treatment plans.

                   Mr. Moore’s Hearing Loss and Other Ongoing Damages

       61.     The IDOC approved Mr. Moore for a hearing aid for his left ear, and Mr. Moore

received his hearing aid from Mr. Walk on July 30, 2019. Mr. Moore can hear out of his left ear

only with the use of this hearing aid. His hearing, however, remains deeply impacted.

       62.     Even with the help of the hearing aid, Mr. Moore routinely slept through the call

announcing breakfast. It took the IDOC months to approve Mr. Moore’s request for a watch

alarm that could wake him up so as not to miss a meal. To date, Mr. Moore has still not received

the watch.




                                                   17
   Case: 1:19-cv-03892 Document #: 56 Filed: 07/17/20 Page 18 of 30 PageID #:313




       63.     Unable to hear when another inmate or correctional officer may be approaching

him, Mr. Moore now feels less capable of protecting himself in Stateville’s already dangerous

environment. While the hearing aid helps provide a modicum of personal security, it also causes

Mr. Moore to feel shame—he is embarrassed to be wearing the obvious device at such a young

age amidst his fellow inmates.

       64.     Those feelings of shame snowballed into anxiety and depression, for which

Mr. Moore began receiving treatment in the fall of 2019. In addition to the embarrassment

Mr. Moore feels around other inmates, Mr. Moore has trouble falling asleep for fear of another

cockroach crawling in his ear and suffers anxiety over the prospect of losing his hearing

completely. To treat his anxiety and depression, Mr. Moore has been prescribed and is currently

taking the antidepressants Paxil and Zoloft.

       65.     Mr. Moore also suffers additional and ongoing physical injuries beyond the

hearing loss. He has continued to experience dizziness, nausea, and ear pain and often feels

lightheaded; these symptoms are consistent with vertigo, a condition often caused by inner-ear

injury or infection. Mr. Moore has repeatedly sought care for these ailments, and he has been

prescribed and often takes Meclizine.

       66.     Mr. Moore’s injuries were caused by the IDOC Defendants’ failure to maintain

sanitary living conditions and the Wexford Defendants’ failure to properly diagnose and treat his

medical conditions. Defendants’ unjustifiable actions (or inaction) have needlessly left

Mr. Moore almost totally deaf and forced him to endure physical and emotional pain and

suffering.




                                                18
   Case: 1:19-cv-03892 Document #: 56 Filed: 07/17/20 Page 19 of 30 PageID #:314




                                COUNT I: 42 U.S.C. § 1983
                   Deliberate Indifference – Unsanitary Living Conditions
              (Against Warden Nicholson, CO Shepherd, and Counselor Harris)

        67.    Plaintiff restates and realleges paragraphs 1-66 as though fully set forth herein.

        68.    At all relevant times, Plaintiff was an inmate in the care, custody, and control of

the IDOC.

        69.    At all relevant times, Warden Nicholson, CO Shepherd, and Counselor Harris

were employed by the IDOC and acting under color of state law.

        70.    As set forth above, Warden Nicholson, CO Shepherd, and Counselor Harris were

aware of Plaintiff’s unsanitary living conditions—specifically, a cell plagued by a cockroach

infestation—but refused to take steps to remedy those living conditions. Their failure to do so

constitutes deliberate indifference to Plaintiff’s right to sanitary and constitutionally adequate

conditions of confinement in violation of the Eighth and Fourteenth Amendments to the U.S.

Constitution and 42 U.S. § 1983.

        71.    As a direct and proximate result of the deliberate indifference of Warden

Nicholson, CO Shepherd, and Counselor Harris, Plaintiff endured a cockroach burrowing itself

in his ear, which ultimately lead to his near-total hearing loss, pain, suffering, and emotional

distress.

                                COUNT II: 42 U.S.C. § 1983
                       Deliberate Indifference – Serious Medical Need
              (Against Grievance Officer McBee and Grievance Officer Lyday)

        72.    Plaintiff restates and realleges paragraphs 1-71 as though fully set forth herein.

        73.    At all relevant times, Plaintiff was an inmate in the care, custody, and control of

the IDOC.




                                                 19
   Case: 1:19-cv-03892 Document #: 56 Filed: 07/17/20 Page 20 of 30 PageID #:315




       74.     At all relevant times, Grievance Officer McBee and Grievance Officer Lyday

were employed by the IDOC and acting under color of state law.

       75.     As set forth above, Grievance Officer McBee and Grievance Officer Lyday were

aware of Plaintiff’s serious medical need for treatment of his ear pain, blurred vision, dizziness,

and progressive (and now permanent) hearing loss but failed to intervene to ensure Plaintiff

received adequate care. Grievance Officer McBee’s and Grievance Officer Lyday’s refusal to

take action despite their opportunity and authority to do so constitutes deliberate indifference to

Plaintiff’s serious medical needs in violation of the Eight and Fourteenth Amendments to the

U.S. Constitution and 42 U.S.C. § 1983.

       76.     As a direct and proximate result of Grievance Officer McBee’s and Grievance

Officer Lyday’s deliberate indifference to Plaintiff’s serious medical needs, Plaintiff was denied

appropriate treatment for months, aggravating the extent of his permanent hearing loss and

needlessly prolonging his pain, suffering, and emotional distress.

                               COUNT III: 42 U.S.C. § 1983
                       Deliberate Indifference – Serious Medical Need
                  (Against Nurse Cetta, Nurse Lewandowska, PA Williams,
                           Dr. Okezie, Dr. Henze, and Does 1-10)

       77.     Plaintiff restates and realleges paragraphs 1-76 as though fully set forth herein.

       78.     At all relevant times, Plaintiff was an inmate in the care, custody, and control of

the IDOC.

       79.     At all relevant times, the State of Illinois contracted with Defendant Wexford to

provide healthcare to IDOC inmates, including Plaintiff.

       80.     At all relevant times, Nurse Cetta, Nurse Lewandowska, PA Williams,

Dr. Okezie, Dr. Henze, and Does 1-10 were employed by Wexford and, pursuant to Wexford’s

contract with the State of Illinois, were acting under color of state law.



                                                 20
    Case: 1:19-cv-03892 Document #: 56 Filed: 07/17/20 Page 21 of 30 PageID #:316




        81.     Does 1-10 signify all those individuals employed by Wexford who provided

medical care to Plaintiff, related to Plaintiff’s ear- and hearing-related injuries that Plaintiff has

heretofore been unable to identify. 3

        82.     As set forth above, Nurse Cetta, Nurse Lewandowska, PA Williams, Dr. Okezie,

Dr. Henze, and Does 1-10 were aware of Plaintiff’s serious medical need for treatment of his ear

pain, blurred vision, dizziness, and progressive (and now permanent) hearing loss but failed to

take steps to provide Plaintiff adequate medical care. Their failure to provide Plaintiff adequate

medical care despite their responsibility to do so constitutes deliberate indifference to Plaintiff’s

serious medical needs in violation of the Eighth and Fourteenth Amendments to the U.S.

Constitution and 42 U.S.C. § 1983.

        83.     As a direct and proximate result of their deliberate indifference to Plaintiff’s

serious medical needs, Plaintiff’s hearing needlessly (and permanently) deteriorated and Plaintiff

was forced to endure pain, suffering, and emotional distress.

                                 COUNT IV: 42 U.S.C. § 1983
                Deliberate Indifference – Serious Medical Need – Monell Claim
                            (Against Wexford Health Sources, Inc.)

        84.     Plaintiff restates and realleges paragraphs 1-83 as though fully set forth herein.

        85.     At all relevant times, Wexford contracted with the State of Illinois to provide

healthcare to IDOC inmates, including Plaintiff.




3
  Plaintiff’s medical records do not provide this information in every instance. At times, the
signature of the treating provider is simply illegible. At other times, it appears that a nurse may
sign a record on behalf or in lieu of the physician assistant or medical doctor who also treated
Plaintiff during a given visit. Plaintiff has repeatedly requested that Defendant Wexford identify
all individuals who participated in Mr. Moore’s medical care from the July 2018 cockroach
incident through the present, but Wexford has failed to provide that information.


                                                  21
   Case: 1:19-cv-03892 Document #: 56 Filed: 07/17/20 Page 22 of 30 PageID #:317




       86.     At all relevant times, Wexford employed Nurse Cetta, Nurse Lewandowska, PA

Williams, Dr. Okezie, Dr. Henze, and various other unidentified individuals who participated in

Plaintiff’s medical care, all of whom were acting under color of state law.

       87.     At all relevant times, Wexford was responsible for the creation, implementation,

oversight, and supervision of all policies and procedures followed by Wexford and IDOC

employees who participated in the provision of medical care to inmates incarcerated at Stateville,

including Plaintiff.

       88.     Wexford adopted and maintained policies and procedures that discouraged

specialty care generally and off-site treatment specifically. Wexford additionally adopted and

maintained policies and procedures that forced its employees to deny an inmate care altogether,

or to require an inmate to see a nurse or physician assistant in lieu of a medical doctor. Finally,

Wexford adopted and maintained policies and procedures that caused its employees to adhere to

misdiagnoses and failed treatment protocols rather than consult with colleagues or seek outside

assistance.

       89.     Nurse Cetta, Nurse Lewandowska, PA Williams, Dr. Okezie, Dr. Henze, and

various other unidentified individuals who participated in Plaintiff’s medical care acted pursuant

to these policies and procedures when they repeatedly failed to refer Plaintiff to an outside

specialist equipped to properly treat his ear pain, hearing loss, and vision problems; when they

repeatedly refused Plaintiff any care due to “time constraints” or “no provider available”; when

they allowed Plaintiff to consult only with a nurse or physician assistant rather than a medical

doctor; and when they failed to revise their care of Plaintiff despite the months-long inefficacy of

the allergy- and sinusitis-based treatment.




                                                 22
   Case: 1:19-cv-03892 Document #: 56 Filed: 07/17/20 Page 23 of 30 PageID #:318




        90.     Wexford’s policies and procedures constitute deliberate indifference to Plaintiff’s

serious medical needs in violation of the Eighth and Fourteenth Amendments to the U.S.

Constitution and 42 U.S.C. § 1983.

        91.     As a direct and proximate result of Wexford’s deliberately indifferent policies and

procedures, Plaintiff was rendered almost totally and irreparably deaf and was forced to endure

pain, suffering, and emotional distress.

                         COUNT V: Illinois Law Medical Malpractice
                   (Against Nurse Cetta, Nurse Lewandowska, PA Williams,
                            Dr. Okezie, Dr. Henze, and Does 1-10)

        92.     Plaintiff restates and realleges paragraphs 1-91 as though fully set forth herein.

        93.     At all relevant times, the State of Illinois contracted with Defendant Wexford to

provide healthcare to IDOC inmates, including Plaintiff.

        94.     At all relevant times, Nurse Cetta, Nurse Lewandowska, PA Williams,

Dr. Okezie, Dr. Henze, and Does 1-10 were employed by Wexford and provided medical care to

inmates at Stateville, including Plaintiff.

        95.     At all relevant times, it was the duty of Nurse Cetta, Nurse Lewandowska, PA

Williams, Dr. Okezie, Dr. Henze, and Does 1-10 to exercise due care and caution in the

treatment of their patients, including Plaintiff.

        96.     Does 1-10 signify all those individuals employed by Wexford who provided

medical care to Plaintiff related to Plaintiff’s ear- and hearing-related injuries that Plaintiff has

heretofore been unable to identify.

        97.     Despite this duty, the Wexford Defendants failed to exercise the care that a

reasonably careful provider would have used under the circumstances, and they were therefore

negligent in their treatment of Plaintiff.




                                                    23
   Case: 1:19-cv-03892 Document #: 56 Filed: 07/17/20 Page 24 of 30 PageID #:319




       98.     As set forth above, Nurse Cetta was the first nurse to treat Plaintiff following the

cockroach burrowing into his ear canal. Although Nurse Cetta flushed the cockroach from

Plaintiff’s ear, she knew or should have known that Plaintiff needed urgent and intensive

additional care to protect against future ear pain, hearing loss, headaches, and vision problems.

A reasonably careful nurse under the circumstances would have ensured Plaintiff received

further care and, if she was unable to provide that care herself, would have at the very least

referred plaintiff to see a physician assistant or medical doctor who could provide such

treatment.

       99.     As set forth above, Nurse Lewandowska struck Plaintiff’s name from the sick-call

list in early August, when it was most critical that he receive urgent and adequate medical care

for his ear injury. Nurse Lewandowska also participated in Mr. Moore’s care throughout the fall

of 2018, during which time Mr. Moore’s ear pain, headaches, and visions problems persisted,

and his hearing loss progressed. Nurse Lewandowska knew or should have known that

Mr. Moore had only recently had a cockroach removed from his ear, and yet she failed to

connect Plaintiff’s clear and consistent symptoms of ear pain, hearing loss, and vision problems

to that event, either in her own treatment of Plaintiff or in her assistance of PA Williams and

other Wexford employees involved in Plaintiff’s treatment. A reasonably careful nurse under the

circumstances would have ensured Plaintiff receive more urgent care and that such care took into

account the cockroach incident that clearly precipitated Plaintiff’s injuries.

       100.    As set forth above, PA Williams treated Plaintiff multiple times in August,

September, October, and November of 2018. PA Williams knew or should have known that

Plaintiff had had a cockroach removed from his ear in July 2018, and yet she failed to connect

Plaintiff’s clear and consistent symptoms of ear pain, hearing loss, and vision problems to that




                                                 24
   Case: 1:19-cv-03892 Document #: 56 Filed: 07/17/20 Page 25 of 30 PageID #:320




event. Instead, PA Williams ascribed Plaintiff’s symptoms—which Plaintiff had never suffered

before July 18, 2018—to an allergic reaction or sinusitis. And despite her resultant treatment

protocols proving ineffective as the weeks passed by, PA Williams adhered to her original and

mistaken assessment. A reasonably careful physician assistant under the circumstances would

have recognized the causal connection between the cockroach crawling in Mr. Moore’s ear and

his immediately resulting ear pain, hearing loss, and vision problems, and would have tailored

her treatment accordingly. In addition, a reasonably careful physician assistant would have,

regardless of the reasonableness of her initial misdiagnosis, adjusted treatment after recognizing

that Plaintiff’s symptoms were unresponsive to that treatment, or at the very least consulted

another medical professional for assistance in treating Plaintiff.

       101.    As set forth above, either Dr. Okezie, Dr. Henze, or a Wexford Doe (physician)

treated Mr. Moore on at least one occasion in December 2018. Dr. Okezie, Dr. Henze, or

Wexford Doe knew or should have known that Plaintiff had already suffered extensive hearing

loss and further should have known that the treatment protocol advised by PA Williams in the

fall of 2018 was not adequately addressing Plaintiff’s symptoms. Dr. Okezie, Dr. Henze, or

Wexford Doe knew or should have known that Plaintiff’s hearing loss was progressive and

potentially permanent, and that he needed urgent and appropriate medical care to stem the

advancing loss. A reasonably careful physician would have done far more than simply order that

Plaintiff receive an audioscope “once available.”

       102.    With respect to Defendant Does 1-10, any reasonably careful medical

professional who participated in Mr. Moore’s treatment would have understood that the onset of

Plaintiff’s ear pain, hearing loss, and vision problems was caused by the cockroach burrowing




                                                 25
   Case: 1:19-cv-03892 Document #: 56 Filed: 07/17/20 Page 26 of 30 PageID #:321




into Plaintiff’s ear canal only days earlier and seen to it that Plaintiff received urgent and

adequate medical care that was responsive to the readily apparent facts.

       103.    As a direct and proximate result of the Wexford Defendants’ negligent acts and

omissions, Plaintiff was rendered almost totally and irreparably deaf and was forced to endure

pain, suffering, and emotional distress.

                       COUNT VI: Illinois Law Medical Malpractice
              (Against Wexford Health Sources, Inc., via Respondeat Superior)

       104.    Plaintiff restates and realleges paragraphs 1-103 as though fully set forth herein.

       105.    Wexford, through its agents, apparent agents, and/or employees, accepted

Plaintiff as a patient. At all relevant times, these agents, apparent agents, and/or employees were

acting within the scope of their employment with Wexford and had a duty to exercise due care

and caution in the treatment of patients, including Plaintiff.

       106.    At all relevant times, Wexford, through its agents, apparent agents, and/or

employees acting within the scope of their employment or agency relationship, failed to exercise

due care and caution in its diagnosis and treatment of Plaintiff’s injuries. Wexford’s agents and

employees received clear and consistent signs that Plaintiff’s hearing loss was serious and

progressive, that it was tethered to the cockroach that burrowed in his ear in July 2018, and that

further and immediate testing was necessary to properly treat Plaintiff. Despite this knowledge,

Wexford’s agents and employees failed to take the steps that a reasonably careful medical

provider would have taken to address Plaintiff’s conditions.

       107.    As a direct and proximate result of the negligent acts and omissions of Wexford’s

agents and employees, Plaintiff was rendered almost totally and irreparably deaf and was forced

to endure pain, suffering, and emotional distress.




                                                  26
   Case: 1:19-cv-03892 Document #: 56 Filed: 07/17/20 Page 27 of 30 PageID #:322




        108.     Wexford is vicariously liable for the negligent acts and omissions of its agents,

apparent agents, and/or employees (including but not limited to Nurse Cetta, Nurse

Lewandowska, PA Williams, Dr. Okezie, and Dr. Henze) in their failure to exercise due care and

caution in their diagnosis and treatment of Plaintiff’s ear pain, hearing loss, and vision problems.

                         COUNT VII: Illinois Law Medical Malpractice
               (Against Wexford Health Sources, Inc., for Institutional Negligence)

        109.     Plaintiff restates and realleges paragraphs 1-108 as though fully set forth herein.

        110.     At all relevant times, Wexford, as a healthcare provider, owed a duty to maintain

adequate treatment policies and a duty to review and supervise the care of its patients, including

Plaintiff.

        111.     Despite this duty, Wexford failed to exercise the care that a reasonably careful

healthcare institution would have used under the circumstances, and it was therefore negligent in

its care of Plaintiff. Wexford knew or should have known that its policies and procedures for

approving specialty care and/or off-site consultations and scheduling of the same constituted

barriers to timely and essential care and threatened patient health and safety, including

Plaintiff’s. Wexford knew or should have known that its policies and procedures were likely to,

and in fact did, cause delays in the approval and scheduling of Plaintiff’s hearing test, referral

and transfer to an off-site hearing specialist, and appropriate and timely care for his fast-

progressing hearing loss. But Wexford adopted and maintained such policies and procedures and

mandated that its employees comply therewith.

        112.     In addition, Wexford failed to adopt and adhere to policies and procedures to

select, staff, and supervise employees, including nurses, physician assistants, and physicians, that

a reasonably careful healthcare services provider would have adopted and maintained under the

circumstances, and it was therefore negligent in its care of Plaintiff. Wexford knew or should



                                                  27
   Case: 1:19-cv-03892 Document #: 56 Filed: 07/17/20 Page 28 of 30 PageID #:323




have known that its policies and procedures for selecting, staffing, and supervising employees

would likely result in, and in fact did result in, delays or negligent oversight in the diagnosis and

treatment of IDOC inmates in its care, including Plaintiff.

       113.    Wexford knew or should have known that its policy and procedure of maintaining

inadequate staffing levels (and supervision thereof) would cause inmates to be denied care

altogether, even when they had a previously scheduled appointment; would cause inmates to be

seen only by nurses or a physician assistant; and would cause inmates to receive inadequate

treatment that was never remedied, even after being proven ineffective. A reasonably careful

healthcare services provider would have adopted and maintained policies and procedures that

ensured inmates received medical services in a reasonably prompt fashion, and that they were

treated by an adequately trained medical doctor for particularly serious or intractable medical

conditions.

       114.    As a direct and proximate result of Wexford’s negligent acts and omissions,

Plaintiff was rendered almost totally and irreparably deaf and was forced to endure pain,

suffering, and emotional distress.

                                     PRAYER FOR RELIEF

       115.    Mr. Moore requests that the Court enter judgment in his favor against each

Defendant, and an Order granting the following relief:

               A. Compensatory and punitive damages in amounts to be determined at trial;

               B. Expenses and attorney’s fees under 42 U.S.C. §§ 1983 and 1988; and

               C. Any such other or further relief as the Court may find proper.

                                         JURY DEMAND

       Mr. Moore hereby demands a jury trial on all issues so triable. See Fed. R. Civ. P. 38(b).




                                                 28
  Case: 1:19-cv-03892 Document #: 56 Filed: 07/17/20 Page 29 of 30 PageID #:324




Dated: July 17, 2020                     Respectfully submitted,

                                         /s/ Brian C. Swanson
                                         Brian C. Swanson
                                         Daniel R. McElroy
                                         Luke C. Beasley
                                         BARTLIT BECK LLP
                                         54 W. Hubbard Street, Suite 300
                                         Chicago, IL 60654
                                         Phone: 312-494-4400
                                         brian.swanson@bartlitbeck.com
                                         dan.mcelroy@bartlitbeck.com
                                         luke.beasley@bartlitbeck.com

                                         Attorneys for Plaintiff Timothy C. Moore




                                       29
   Case: 1:19-cv-03892 Document #: 56 Filed: 07/17/20 Page 30 of 30 PageID #:325




                              CERTIFICATE OF SERVICE

       I, Brian C. Swanson, hereby certify that on July 17, 2020, a true and exact copy of the

foregoing was electronically served by transmission of Notice of Electronic Filing generated by

CM/ECF to all counsel of record as of issuance of filing.




                                                                /s/ Brian C. Swanson
                                                                  Brian C. Swanson
